Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed November 3rd, 2022 has been entered. Claims 1-10, 12-13, 15 and 17-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 10th, 2022.
Claim Objections
Claim 23 objected to because of the following informalities:  
In claim 23, “…at least one_connection device…” should read “…at least one connection device…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10, 12, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (US 2017/0129608) in view of Mindel et al. (US 2011/0233975).
Regarding claims 1 and 23, Reams et al. ‘608 teaches (figures 1-15) a carrier device for a seating area divider/partition system (10) provided within a vehicle/aircraft cabin (Para 0049), the carrier device comprising:
a base/seat track member (80) comprising a vertical beam/ electrical conduit member (42) of the base member, and a seat furniture structure (102) (Para 0041, 0049);
a fixation device/attachment assembly (20) which is coupled to the base member to support the base member on a cabin floor (109) (Para 0036, 0038, 0049);
wherein the base member is configured to carry a privacy divider screen/wall (18) (Para 0049), and 
wherein the fixation device/attachment assembly (20) comprises at least a seat track locking member/ arm (60) protruding substantially perpendicular from the base member (Para 0049),
but it is silent about a base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element, and
wherein the at least one connection device comprises at least one coupling element arranged on the vertical beam of the base member, the at least one coupling element comprising the bearing element.
Mindel et al. ‘975 teaches (figures 10A-10D) the seat attached to the side wall of a vehicle/aircraft via a device/ connection device, which is attached to the vehicle wall at attachment points (1003) and to  the seat at attachment points (1004) by way of the energy absorbing elements (1001) (connection device is attached via bracket/coupling element at attachment points 1003 and 1004, comprising brackets (1002) wherein a self-aligning bearing is useful to be used in the brackets (1002) (Para 0116-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reams et al. ‘608 to incorporate the teachings of Mindel et al. ‘975 to configure a base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element and wherein the at least one connection device comprises at least one coupling element arranged on the vertical beam of the base member, the at least one coupling element comprising the bearing element. One of ordinary skill in art would recognize that doing so would secure seat furniture structure to the carrier device.
Regarding claim 2, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the seat track locking member/arm (60) is configured to fit on different seat track portions/ seat tracks (108) of a seat track arranged on the cabin floor (109) (Para 0043).
Regarding claims 4-5, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the fixation device comprises at least two seat track locking members (60) each protruding perpendicular from the base member (80),
wherein the at least two seat track locking members are arranged parallel to each other and on opposite lateral sides of the base member (clearly seen in figure 9).
Regarding claim 6, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the at least two seat track locking members are arranged offset to each other and on opposite lateral sides and/or on the same lateral side on the base member (Para 0043).
Regarding claim 7, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the base member and the fixation device is a separate element mounted to the base member (clearly seen in figures 9-10).
Regarding claim 8, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the base member comprises a base beam/ seat track member (80) and the vertical beam/ electrical conduit member (42) arranged on an end side of the base beam (Para 0041, 0049).
Regarding claim 9, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device according claim 8 but it about the base beam comprising at least one receiving portion for storing and guiding cabling. 
However, Reams et al. ‘608 further teaches (figures 1-15) the partition system with electrical conduit members/ vertical beams (42) which allows electrical wiring to extend therethrough between the floor and the ceiling (Para 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reams et al. ‘608 to include the base beam comprising at least one receiving portion for storing and guiding cabling. One of ordinary skill in art would recognize that doing so would route electrical cables.
Regarding claim 10, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the vertical beam (42) comprises a guiding portion/receiver (48) for a privacy divider screen/wall (18) (Para 0042).
Regarding claim 12, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the at least one connection device (37) comprises at least one coupling element arranged on the vertical beam of the base member (connection device is a coupling element).
Regarding claim 17, Reams et al. ‘608 teaches (figures 1-15) a seating area for a vehicle cabin, in particular an aircraft cabin, the seating area divider comprising:
a privacy divider screen/wall (18); and
a carrier device comprising:
a base/seat track member (80) comprising a vertical beam/ electrical conduit member (42) of the base member, and a seat furniture structure (102) (Para 0041, 0049);
a fixation device/attachment assembly (20) which is coupled to the base member to support the base member on a cabin floor (109), wherein the base member is configured to carry the privacy divider screen/wall (18), and the fixation device/attachment assembly (20) comprises at least a seat track locking member/ arm (60) protruding substantially perpendicular from the base member (Para 0049), (Para 0036, 0038, 0049)
but it is silent about a base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element.
Mindel et al. ‘975 teaches (figures 10A-10D) the seat attached to the side wall of a vehicle via a device/ connection device, which is attached to the vehicle wall at attachment points (1003) and to  the seat at attachment points (1004) by way of the energy absorbing elements (1001) wherein the wall, comprising brackets (1002) wherein a self-aligning bearing is useful to be used in the brackets (1002) (Para 0116-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reams et al. ‘608 to incorporate the teachings of Mindel et al. ‘975 to configure a base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element. One of ordinary skill in art would recognize that doing so would secure seat furniture structure to the carrier device.
Regarding claim 19, Reams et al. ‘608 teaches (figures 1-15) a vehicle cabin comprising:
a cabin floor (109) (Para 0036),
a plurality of seat tracks (108) mounted on the cabin floor in a longitudinal direction of the cabin floor (Para 0009, 0036),
a plurality of seat units each having at least one seat mounted on the seat track (clearly seen in figure 1); and
a seating area divider comprising:
a privacy divider screen/wall (18); and
a carrier device having  a base/seat track member (80) and a fixation device/ an attachment assembly (20) which is coupled to the base member to support the base member on a cabin floor (109), the base member comprising a vertical beam/ electrical conduit member (42) of the base member, and a seat furniture structure (102), wherein the base member is configured to carry the privacy diver screen, and the fixation device comprises at least a seat track locking member/ arm (60) protruding substantially perpendicular from the base member (Para 0036, 0038, 0049),
wherein the seating area divider is arranged adjacent to at least one seat and extends along the longitudinal direction of the cabin floor (clearly seen in figure 1) (Para 0009),
but it is silent about the base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element.
Mindel et al. ‘975 teaches (figures 10A-10D) the seat attached to the side wall of a vehicle via a device/ connection device, which is attached to the vehicle wall at attachment points (1003) and to  the seat at attachment points (1004) by way of the energy absorbing elements (1001) wherein the wall, comprising brackets (1002) wherein a self-aligning bearing is useful to be used in the brackets (1002) (Para 0116-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reams et al. ‘608 to incorporate the teachings of Mindel et al. ‘975 to configure a base member comprising at least one connection device arranged on a vertical beam of the base member and configured to couple a seat furniture structure to the base member, the at least one connection device comprising a bracket mounted to the seat furniture structure, the at least one connection device comprising a bearing element. One of ordinary skill in art would recognize that doing so would secure seat furniture structure to the carrier device.
Regarding claim 20, modified Reams et al. ‘608 teaches (figures 1-15) the vehicle cabin wherein the carrier device is fixed on the same seat track as the at least one seat (clearly seen in figure 1). 
Regarding claims 21-22, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device wherein the at least one connection device configured to allow the carrier device and the seat furniture structure to move relative to each other and 
wherein the bearing element provides a bearing play that allows relative movement between the seat furniture structure and the carrier device (Mindel et la. ‘975 Para 0117; self-aligning bearing in the brackets (1002) allow some degree of “give” permitting relative movement between the seat furniture structure and the carrier device).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (US 2017/0129608) and Mindel et al. (US 2011/0233975) as applied to claim 1 above, and further in view of Mejuhas et al. (US 2007/0138821).
Regarding claim 3, modified Reams et al. ‘608 teaches (figures 1-15) the carrier device according to claim 1 but it is silent about the seat track locking member comprising a releaseable latch element.
However, Mejuhas et al. ‘821 teaches (figures 1-12) seat fixing device for fixing an airplane seat to a floor (10) with a latching mechanism (24) comprising horizontal fixing means (12, 14) (Para 0035, 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reams et al. ‘608 to incorporate the teachings of Mejuhas et al. ‘821 to configure the seat track locking member comprising a releaseable latch element. One of ordinary skill in art would recognize that doing so would  secure seat track locking member on seat tracks.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (US 2017/0129608) and Mindel et al. (US 2011/0233975) as applied to claims 12 and 1 above respectively, and further in view of Erickson et al. (US 2009/0321574)
Regarding claims 13 and 14-15, Reams et al. ‘608 teaches (figures 1-15) the carrier device according to claims 12 and 1 respectively but it is silent about at least one end of the coupling element is projecting substantially perpendicular from the vertical beam of the base member. 
wherein the coupling element of the at least one connection device and the bracket are releaseable attached to one another.
However, Erickson et al. ‘574 teaches (figures 1-15) an attachment assembly/coupling element (10) mounted on the class divider (14) comprising a structural pin (16) engaging with the housing support/bracket (58) wherein a structural pin and the housing support are releasable attached to one another, (Para 0041-0044, 0069-0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reams et al. ‘608 to incorporate the teachings of Erickson et al. ‘574 to configure the connection device as claimed above. One of ordinary skill in art would recognize that doing so would enhance seat stability during flights.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (US 2017/0129608) and Mindel et al. (US 2011/0233975) as applied to claim 17 above, and further in view of Dowty et al. (US 2021/0147083).
	Regarding claim 18, modified Reams et al. ‘608 teaches (figures 1-15) the seating area divider according to claim 17 but it is silent about the carrier device comprising at least one actuation device for moving the privacy divider screen between a stowed position and a deployed position.
	However, Dowty et al. ‘083 teaches (figures 1-4) the partition wall (210) of the privacy partition assembly (201) includes one or more privacy structures /curtains (222, 226, 230) wherein the actuation/roller assemblies (224, 228, 232) can be configured to selectively actuate the curtains (222, 226, 230) along a vertical movement axis between a deployed position and a stowed position (Para 0072-0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reams et al. ‘608 to incorporate the teachings of Dowty et al. ‘083 to configure the carrier device comprising at least one actuation device for moving the privacy divider screen between a stowed position and a deployed position. One of ordinary skill in art would recognize that doing so would enable manual control of the privacy divider screen.
Response to Arguments
Applicant’s arguments, filed November 3rd, 2022, with respect to the rejection(s) of claim(s) 1, 17 and 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reams et al. (US 2017/0129608) in view of Mindel et al. (US 2011/0233975).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/30/2022